— Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered June 30, 2009, as amended August 18, 2009, convicting defendant, upon his plea of guilty, of two counts of grand larceny in the second degree, and sentencing him to concurrent terms of two to six years, unanimously affirmed.
The court’s summary denial of defendant’s motion to suppress statements was proper. Although there was neither a hearing nor a trial, the record is sufficiently clear that the only statement made by defendant was his name. An arrestee’s name is the “quintessential routine booking question” (People v McCloud, 50 AD3d 379, 380 [2008], lv denied 11 NY3d 738 [2008]), and this pedigree information was not subject to suppression (see People v Rodney, 85 NY2d 289, 293 [1995]). Moreover, defendant’s name was not incriminating under the circumstances of this case, and the People would have had no reason to use defendant’s acknowledgment of his name against him for any purpose.
In any event, it would be an exercise in futility for this Court to order a suppression hearing. At such a hearing the People would simply reiterate their present position that the only statement was defendant’s name.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Mazzarelli, Moskowitz, Renwick and Abdus-Salaam, JJ.